     Case 1:17-cv-00294-DAD-BAM Document 60 Filed 12/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER DICKSON,                               Case No. 1:17-cv-00294-DAD-BAM (PC)
12                        Plaintiff,                     ORDER RESETTING DISCOVERY AND
                                                         DISPOSITIVE MOTION DEADLINES
13            v.
                                                         Discovery Deadline: May 17, 2021
14    GOMEZ, et al.,                                     Dispositive Motion Deadline: August 17, 2021
15                        Defendants.
16

17          Plaintiff Christopher Dickson (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On March 26, 2020, the Court vacated the discovery and merits-based dispositive motion

20   deadlines in order to resolve the pending motion for summary judgment based on Plaintiff’s

21   failure to exhaust available administrative remedies. (ECF No. 51.) The motion for summary

22   judgment was granted in part and denied in part by the District Judge’s order of December 16,

23   2020. (ECF No. 59.) Pursuant to that order, this action now proceeds against Defendants Gomez,

24   Rios, and Martinez for excessive force and against Defendants Duncan and Esparza for violations

25   of Plaintiff’s due process rights. (Id.)

26          Accordingly, the Court finds it appropriate and necessary to reset the discovery and

27   dispositive motion deadlines. Fed. R. Civ. P. 16.

28   ///
                                                         1
     Case 1:17-cv-00294-DAD-BAM Document 60 Filed 12/17/20 Page 2 of 2


 1         Based on the foregoing, IT IS HEREBY ORDERED that:

 2         1. The deadline for the completion of all discovery, including filing all motions to

 3               compel discovery, shall be May 17, 2021. Absent good cause, discovery motions will

 4               not be considered if filed after the discovery deadline. Therefore, discovery requests

 5               and deposition notices must be served sufficiently in advance of the discovery

 6               deadline to permit time for a response and time to prepare and file a motion to compel.

 7         2. The deadline for filing all dispositive motions (other than a motion for summary

 8               judgment for failure to exhaust) shall be August 17, 2021.

 9         3. Any request for an extension of these deadlines must be filed on or before the

10               expiration of the deadline. However, the parties are advised that an extension of time

11               will only be granted upon a clear showing of good cause.

12
     IT IS SO ORDERED.
13

14      Dated:     December 17, 2020                          /s/ Barbara     A. McAuliffe          _
                                                        UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
